Opinion per Curiam. Appellant has filed what purports to be an abstract of the record. It amounts to nothing more than a mere index to the record. Eule 20 of this court requires the appellant to furnish a complete abstract of the record in which shall appear the evidence in narrative form. There is hot one word of evidence in what purports to be the abstract here. The motion which appellee makes to affirm judgment for want of sufficient abstract must prevail. The judgment will be affirmed and judgment for the costs of this court rendered against the appellant.